Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
The examiner would like to point out that the claim amendment received on 6/8/2021 includes a typographical error for claim 22. Specifically, claim 22 had been mislabeled as “(Previously Presented)” when it should have been labeled as “(Currently Amended)”. The proper form of claim 22 recited herein below:

Claim 22. (Currently Amended)
A gaming machine comprising: 
at least one display for displaying game play information; 
a processor; -5- rsw-5867r1
at least one memory, said at least one memory including a non-volatile random-access memory ("NVRAM"); and 
machine readable instructions stored in said at least one memory and configured, when executed by said processor, to cause said processor to: 
obtain by input received via a touch-screen hexadecimal keypad displayed on said at least one display, a subscription key, the subscription key comprising a hexadecimal string 

generate a local cyclical redundancy check value based on a MAC address of the gaming machine and one or more of the extracted parameters; 
validate the subscription key, validation of the subscription key comprising comparing 
control access to the gaming machine based upon the comparison of the cyclic redundancy check value extracted from the subscription key and the local CRC generated using the MAC address and the one or more parameters extracted from the subscription key.

Reasons for Allowance
Claims 9-14, 16-17, 21-23, 25-26 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 

The recited process allows the gaming manufacturer to control access to the gaming machine using a specific configuration of the gaming machine, i.e. MAC address, by utilizing the subscription key validity determination as recited in the claim. Hence, the process applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

US Patent Publication No. 2015/0242618 discloses a method and system for controlling a computer machine such as casino gaming machine. The method utilizes a QR code in delivery of an authorization code to a mobile device which is then manually entered in the machine in allowing the machine to function, i.e. controlling the functions of the gaming machine.
US Patent No. 5,892,900 discloses a system and process for secure transaction management and electronic rights protection for electronic appliances including gaming machines. ‘900 ensures that information is accessed and used only in authorized fashion on the electronic appliances utilizing permissions and cryptographic techniques.
US Patent Publication No. 2006/0174346 discloses in its background that it was known before the filing date of instant application a license key that comprises parameters such as MAC address of a computer, other pertinent information like the licensing term, a checksum, etc. The parameters are extracted from the license key and a validation process is performed by validating the checksums, digital signatures and key information, including comparing the locally generated checksum and/or digital signature with the extracted checksum and/or digital signatures. In other words, ‘346 allows enabling/disabling operation of the computer by utilizing the configuration information including the MAC address of the computer.
US Patent Publication No. 2006/0050688 discloses a method and apparatus for controlling access utilizing CRC of device’s MAC address.
US Patent Publication No. 2009/0150865 discloses a technique in which hexadecimal format is used as activation key.

The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/STEVEN S KIM/Primary Examiner, Art Unit 3685